Citation Nr: 1547791	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for status post bilateral pneumothoraces. 

2.  Entitlement to a combined rating in excess of 70 percent from January 19, 2011 to October 1, 2015.

3.  Entitlement to a combined rating in excess of 60 percent from October 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

During the pendency of the Veteran's appeal, in a July 2015 rating decision, the RO reduced the Veteran's bilateral hearing loss disability rating from 20 percent to noncompensable, effective from October 1, 2015, which also reduced the Veteran's combined evaluation for compensation from 70 percent to 60 percent effective from October 1, 2015.  Thus, the original combined rating issue on appeal has been separated into two issues. 

These matters were most recently before the Board in January 2015 when the Board remanded them for further development.  The Board finds that there has been substantial compliance with the mandates of its remand and will proceed to adjudicate the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's service-connected resolved pneumothoraces are not symptomatic or productive of disability, and have not been symptomatic or productive of disability at any time on appeal.

2.  The Veteran is in receipt of a 60 percent rating for status post laminectomy L4-5-S1 with degenerative disease and herniated nucleus pulposus at L2-3 and L3-4 evaluated as 60 percent disabling from February 1996, bilateral hearing loss disability evaluated as 20 percent disabling effective from January 2011 to October 1, 2015 and as noncompensable thereafter, tinnitus evaluated as 10 percent disabling effective from January 2011, status post bilateral pneumothoraces evaluated as noncompensable, and right submandibular mass, post-operative evaluated as noncompensable, for a combined evaluation of 70 percent effective from January 19, 2011 to October 1, 2015, and a combined evaluation of 60 percent effective from October 1, 2015.

3.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating was 70 percent, effective from January 19, 2011.

4.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating was 60 percent, effective from October 1, 2015.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for status post bilateral pneumothoraces is denied. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6843 (2015).

2.  Entitlement to a combined rating in excess of 70 percent from January 19, 2011 to October 1, 2015 is not warranted as a matter of law. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.25.

3.  Entitlement to a combined rating in excess of 60 percent from October 1, 2015 is not warranted as a matter of law. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2011.  

In addition, the Board finds that notice requirements are not applicable to a veteran's claim of entitlement to an increased overall combined evaluation, currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Examinations were obtained by VA in June 2011 and February 2015.  The Board finds that the examinations were adequate as the reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Pneumothoraces

The Veteran's service-connected pneumothoraces disability is evaluated under DC 6843.   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Pneumothoraces

The Veteran is receipt of service connection for status post bilateral pneumothoraces, evaluated as noncompensable effective from May 1980 under DC 6843.  In a February 2011 statement, the Veteran asserted that his breathing has been severely affected as he advances in age and his difficulty breathing has gotten worse.  He stated, "I have to grasp more air on a slight physical exertion."

A June 2011 VA respiratory examination report reflects a diagnosis of bilateral pneumothorax, status post CTT (Closed Tube Thoracostomy), resolved.  The June 2011 report noted that the Veteran was not on any treatment for his service-connected disability.  Pulmonary examination revealed no evidence of abnormal breath sounds and that no asthma was present.  The Veteran had normal diaphragm excursion, normal chest expansion, and no deformity of the chest wall.  

Thus, a compensable rating is not warranted as the Veteran's disability was resolved and no treatment was necessary. 

The June 2011 report further noted that the Veteran was a previous smoker who stopped 30-50 years ago.  The pulmonary function tests showed restrictive ventilatory pattern.  A June 2011 radiology record reflects that there was no pneumohydrothorax at that time.  The impression was "right upper lobe ill-defined infiltrates with apical pleural thickening and sparse left apical fibrosis, these are most probably from PTB (pulmonary tuberculosis) of undetermined activity.  

The June 2011 report also notes that the Veteran had a 1.5 x .7 cm scar and a 3 x 1 cm scar.  Neither scar was noted to be painful, tender, or unstable. 

The Board acknowledges that the Veteran has had complaints of shortness of breath; however, the most probative evidence of record is against that his shortness of breath is a symptom of his service-connected disability.  

VA records in February 2012 reflect that the Veteran had complaints of shortness of breath.  However, there was no clinical finding that any shortness of breath was related to the Veteran's service-connected pneumothoraces.

In his June 2012 substantive appeal, the Veteran reported that he has had shortness of breath for the past three to four years and it gets worse even with a slight physical exertion.  He reported that he was prescribed a "breather" medication to alleviate his breathing problems.

Another VA examination was provided in February 2015.  The examination report reflects that the Veteran has COPD and a history of pneumothorax on the left in 1965 and on the right in 1967.  

The report reflects that the examiner did a thorough review of the Veteran's medical history and completed an examination.  It was noted that since the Veteran's pneumothoraces in service, he denied a recurrence of such.  However, he reported, beginning in 2000, intermittent shortness of breath usually after long walks or strenuous physical activities which became progressive up to the present. 

The 2015 report reflects that the Veteran denied chronic cough, chest pain, anorexia, weight loss, colds, or postnasal drip.  The examiner acknowledged the Veteran's 2012 complaints and noted that the February 2012 PFTs showed moderate obstructive ventilatory defect with no significant response to bronchodilator, and that the Veteran had been informed that he had COPD and was provided an Albuterol inhaler.

The 2015 examiner also considered the Veteran's x-rays which reflected ill-defined infiltrates and fibrosis.  

The clinical records reflect that the Veteran had a smoking history of two packs per day for 15 years, which ended in 1975.  (A July 2008 VA record reflects that the Veteran had been a smoker and had a 20 pk/yrs.)  It was noted that the Veteran denied a history of tuberculosis.

The 2015 examiner noted that the Veteran had an approximate 3 x 0.7 cm scar and a 1 x 0.6 scar.  Both scars were noted to be non-tender.  The examiner also found that the scars were not painful or unstable and that the total area of all related scars was not greater than 39 square cm (6 square. inches) 

Upon examination 2015, the Veteran did not have retraction, wheezing, crackles, or rhonchi.  He had symmetrical chest expansion.  A chest x-ray showed ill-defined infiltrates with minimal apical pleural thickening as well as sparse apical fibrosis.  

February 2015 PFTs showed mild obstructive ventilatory defect with no significant response to bronchodilator, and normal gas exchange. 

The 2015 examiner opined, in pertinent part, as follows:

The veteran's current COPD is most likely due to his chronic smoking and less likely than not caused by or related to his previous spontaneous pneumothorax.  His current [chest x-ray] findings of stable right upper lobe ill-defined infiltrates with minimal apical pleural thickening and sparse left apical fibrosis are suggestive of stable Pulmonary TB which is less likely than not caused by or related to his previous Spontaneous pneumothorax nor recent COPD. 

In sum, the Veteran has shortness of breath and abnormal diagnostic findings; however, the most probative evidence is that such complaints and findings are not causally related to his service-connected disability.  In addition, there is no evidence that his nonsymptomatic history of pneumothoraces aggravates his COPD or any other respiratory disability.  There is also no evidence which supports a separate rating for the Veteran's scars.

While the Veteran is competent to state that he has symptoms such as shortness of breath, he has not been shown to have the education, experience, or training necessary to competently state the etiology of his symptoms, especially in light of his resolved pneumothoraces which resolved several decades prior to his symptoms, and in light of his extensive history of smoking, his post service work in a shipyard, and his post-service work as a car mechanic.

In sum, the Board finds that a compensable rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

In the present case, the Veteran's service-connected status post bilateral pneumothoraces disability does not have symptoms.  Even it did have symptoms, such as breathing difficulties, such difficulties would be contemplated by the schedular criteria.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In addition to the above-noted disability, the Veteran is in receipt of service connection for a spine disability, bilateral hearing loss disability, tinnitus, and right submandibular mass, post-operative.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  This is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's status post bilateral pneumothoraces causes no symptoms, and no functional impairment.  Thus, the Board finds that a claim for TDIU has not been explicability or reasonably raised by the record.  

Entitlement to a combined rating in excess of 70 percent effective from January 19, 2011 to October 1, 2015

The Veteran contends that the combined disability rating for his service-connected disabilities should be higher than the 70 percent effective from January 19, 2011 to October 1, 2015.

The Veteran is in receipt of a 60 percent rating for status post laminectomy L4-5-S1 with degenerative disease and herniated nucleus pulposus at L2-3 and L3-4 evaluated as 60 percent disabling form February 1996, bilateral hearing loss disability evaluated as 20 percent disabling effective from January 2011 to October 1, 2015, tinnitus evaluated as 10 percent disabling effective from January 2011, status post bilateral pneumothoraces evaluated as noncompensable, and right submandibular mass, post-operative evaluated as noncompensable, for a combined evaluation of 70 percent effective from January 19, 2011 to October 1, 2015.

In response to the August 2011 rating decision, which effectuated the awards for bilateral hearing loss disability and tinnitus, and continued the awards for the spine and pneumothoraces, the Veteran filed a notice of disagreement in which he stated "I believe that a total disability rating higher than 70 % should be considered as an accurate evaluation for my existing health condition."

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. 38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate. 

The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards. 38 C.F.R. § 4.25. 

After carefully reviewing the record, the Board finds that the rating decision's calculation of the combined rating is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 60 percent assigned for the spine disability is combined with the 20 percent assigned for the bilateral hearing loss disability, resulting in 68 percent.  The 68 percent is combined with the 10 percent assigned for tinnitus, resulting in a 71 percent rating.  The remaining service-connected disabilities are noncompensable.  Thus, the 71 percent rating is converted to the nearest degree divisible by 10, which is 70 percent.  Therefore, the August 2011 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 70 percent, effective from January 19, 2011. 

The claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to a combined rating in excess of 60 percent from October 1, 2015

In a July 2015 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss disability from 20 percent to noncompensable.  This decrease in evaluation affected the Veteran's total disability evaluation, which changed from a 70 percent rating to a 60 percent rating. 

Following the directions set forth in 38 C.F.R. § 4.25, the 60 percent assigned for the spine disability is combined with the 10 percent assigned for tinnitus, resulting in 64 percent.  The remaining service-connected disabilities are noncompensable.  Thus, the 64 percent rating is converted to the nearest degree divisible by 10, which is 60 percent.  Therefore, the July 2015 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 60 percent, effective from October 1, 2015. 

Based on these facts, the Board finds no error in the July 2015 rating decision's calculation of the combined total rating of 60 percent, as alleged, and the claim for a higher combined rating must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a compensable rating for status post bilateral pneumothoraces is denied. 

Entitlement to a combined rating in excess of 70 percent from January 19, 2011 to October 1, 2015 is denied.

Entitlement to a combined rating in excess of 60 percent from October 1, 2015 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


